Holmes, J.,
concurring in part and dissenting in part. I concur in the conclusions reached by the majority in Parts II and III of the opinion; however, I dissent as to the majority’s determination that Walden and Ellis were wrongfully imprisoned individuals pursuant to R.C. 2305.02 and 2743.48.
I agree with the well-reasoned dissent of Justice Resnick, but wish to add a few comments in emphasis of such dissent.
*54In my view the court of appeals erred in concluding that the defendants’ sustaining their burden of proving self-defense establishes that an offense had not been committed. Ohio law provides that a showing of self-defense may relieve a person from the criminal responsibility for having committed an offense, but it does not negate the offense having been committed.
The court of appeals incorrectly reached the result that the legislature intended to use the term “offense” as synonymous with “crime” and that an acquittal of the crime also establishes that an offense was not committed. The legislature chose specific words requiring that the person show that the offense “either was not committed by him or was not committed by any person.” If the legislature had intended that the person merely show that he did not commit a “crime,” the legislature could have used words to that effect.
The court of appeals and this court should accord the word “offense” the meaning ascribed to it by this court in self-defense cases. State v. Poole (1973), 33 Ohio St. 2d 18, 62 O.O. 2d 340, 294 N.E. 2d 888; State v. Martin (1986), 21 Ohio St. 3d 91, 21 OBR 386, 488 N.E. 2d 166. An offense is made up of its elements, and here all of these elements were proved. In that criminal punishment was not ultimately fully imposed here does not change that result. This is not the type of situation as envisioned by the legislature, for which compensation is provided. This is not the case of mistaken identity, or the case of where facts show that the crime alleged in the indictment for which the defendant was convicted in fact did not occur.
If there is ambiguity as to whether the legislature intended affirmative-defense acquittals to be included within the meaning of this section of law, this court should not supply the answer for the legislature. Here a holding that Walden and Ellis could not present a claim under this statute would not prevent them from presenting applications to the legislature for special moral claims bills. This statute being considered by this court is a particularized statute providing a remedy against the state and must be strictly construed in its interpretation. The interpretation by the court of appeals, and this court in affirmance thereof, is anything but strict in construction of these statutes.
I would reverse the judgments of the court of appeals.